Citation Nr: 1810229	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  11-02 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to increases in the ((10 percent prior to August 1, 2014, and 20 percent from September 30, 2014) staged ratings assigned for a right knee disability. 

2.  Entitlement to increases in the ((10 percent prior to August 22, 2015, and 20 percent from that date) staged ratings assigned for a left knee disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Bayles, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1991 to April 1991, from July 1992 to May 1993, and from May 1995 to February 1998.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision by the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for left and right knee patellofemoral syndrome rated 10 percent, each, effective January 22, 2010.  An interim (November 2017) rating decision increased the rating for the right knee disability to 20 percent, effective September 30, 2014, increased the rating for the left knee disability to 20 percent effective August 22, 2015, and assigned a temporary total [convalescence] rating for the right knee from August 1, 2014 to September 30, 2014.  The file is now in the jurisdiction of the Nashville, Tennessee RO.  In August 2015 and February 2017 the case was remanded for further development.  The case is now assigned to the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset the Board notes that a technical correction of effective dates assigned in November 2017 appears necessary.  As currently listed, a convalescence rating assigned for the right knee is terminated a day earlier than provided under 38 C.F.R. § 4.30.  Under § 4.30, such ratings are effective the date of hospital admission or outpatient treatment and continues for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  By assigning a rating under § 4.30 to (rather than through) September 30, 2014, and a 20 percent rating from September 30, 2014 (rather than October 1) the November 2017 rating decision awarded the Veteran the convalescence rating for less than the full (mandated under § 4.30) month of September 2014.   

Furthermore, the November 2017 rating decision increased the rating for patellofemoral syndrome of each knee to 20 percent under 38 C.F.R. § 4.71a, Code 5258 (for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint and painful motion of the knee) without identifying the evidence showing the pathology (dislocated semilunar cartilage) on which the award is based.  As the increased rating was not assigned for the entire period under consideration, and whether an earlier effective date for the increase is warranted is a matter for the Board to consider, the entire period or periods when dislocated semilunar cartilage is shown must be identified (which will require medical consultation).   

The record shows (and the AOJ refers) to multiple surgical procedures for the Veteran's knees.  Complete records pertaining to those procedures (identifying when the surgeries took place, the nature of the procedures, the problem(s) addressed by the surgeries, and postoperative residuals) are pertinent evidence in these matters, and must be secured.   

Finally, it does not appear that the possibility of separate compensable ratings for various manifestations of the knee disabilities was adequately considered.  The November 2017 rating decision replaced ratings (by analogy) for limitation of flexion with ratings for dislocated semilunar cartilage.  Separate ratings for knee disability may be assigned for arthritis (now shown in, at least, one knee) with compensable limitations of flexion and extension, instability or subluxation, and dislocated semilunar cartilage (or symptomatic, post-removal, semilunar cartilage).  Development of medical evidence sufficient to determine whether separate ratings may be warranted is necessary.  

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the November 2017 rating decision and implement the technical corrections suggested in the first paragraph following the heading REMAND above.
2.  The AOJ should ask the Veteran to identify the provider(s) of all evaluations and treatment (to include all knee surgeries he underwent, during and prior to the evaluation period) he has received for his knee disabilities (records of which are not already associated with the record) and to provide any releases necessary for VA to secure private records of such evaluations and/or treatment.  The AOJ should secure for the record complete clinical records of the evaluations and treatment from all providers identified.  The AOJ should specifically secure for the record the complete clinical records of all updated (to the present) VA evaluations and treatment the Veteran has received for knee disability.  .If any records sought are unavailable (because they were destroyed, or are irretrievably lost), it must be so noted, and the Veteran should be so advised.

3.  The AOJ should then arrange for an examination of the Veteran by an orthopedist to ascertain the nature and severity of his service-connected knee disabilities currently and throughout the appeal period from January 22, 2010.  The Veteran's record (to include all records received pursuant to the development sought above) must be reviewed by the examiner in conjunction with the examination.  All studies deemed necessary must be completed.  The examiner must be provided the criteria for rating knee disabilities (38 C.F.R. § 4.71a, Codes 5256-5263), and the findings reported should include all information required to rate knee disability under the criteria therein.]  The examiner should:

(a) Assess the nature and current severity of the disability of each knee. The consulting provider should describe the pathology of each knee found in detail, indicating specifically whether or not there is arthritis of each knee (as the record suggests).  The findings must include complete range of motion studies (to include any limitations due to pain, on use, during periods of exacerbation, etc.).  The examiner should assess the knees for pain on active and passive motion and in weight-bearing and nonweight-bearing.  It should be noted whether there is subluxation or instability (and, if so, the degree of such manifestations).  It should also be specifically noted whether or not there is dislocated semilunar cartilage (and if so, the manifestations, in terms of the criteria in Code 5258; should be described) and (regarding each knee) whether or not it is symptomatic post removal of semilunar cartilage (identifying the symptoms in detail).  

(b) Based on review of the record (to include all records received pursuant to the development sought in #2 above), the examiner should:

(i) Regarding each surgical procedure on each knee, note when it took place, what the procedure entailed, the problem that was addressed, and the postoperative residuals.

(ii) Specifically indicate whether the surgical procedures involved removal of semilunar cartilage (and whether the knee was symptomatic post removal). 

(iii) Indicate, regarding any surgical procedures during the evaluation period (from January 22, 2010) whether a surgical procedure required a period of convalescence, and if so the extent of convalescence required.
(iv) Note all periods since January 22, 2010 when dislocated semilunar cartilage was shown, indicating whether the record shows, or suggests, there were manifestations of locking, pain, effusion.  

(v) Note when arthritis of each knee, if confirmed, was first shown.  

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature, as deemed appropriate. 

3.  The AOJ should then review the record and readjudicate the claims (to include consideration of  the possibility of separate ratings under Codes 5258 or 5259 and Codes 5257, 5260, and 5261, if warranted by pathology and symptoms shown).  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

